Citation Nr: 1504082	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-12 821 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to July 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Phoenix, Arizona.  A transcript of the hearing is of record.

The Board remanded the case for further development in November 2013.  That development was completed, and the case has since been returned to the Board for appellate review.  

A review of the Veterans Benefits Management System (VBMS) contains documents that are duplicative of records included in the paper claims file.  The Virtual VA electronic claims file contains a February 2014 brief, VA treatment records dated from June 2010 to October 2013, and other documents duplicative of those included in the paper claims file.  The RO considered the VA treatment records in a supplemental statement of the case (SSOC).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND 

Following the Board's prior remand, the Veteran was afforded an additional VA examination in November 2013.  The examiner noted that the February 1973 audiogram results showed a 10 to 25 decibel loss at all frequencies, but also observed that the June 1975 separation examination indicated that the Veteran's hearing was within normal limits bilaterally with no significant shift from the enlistment examination performed in 1970.  The examiner also noted that the Institute of Medicine (IOM) Report (Noise and Military Service, September 2005) concluded that, based on current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  The IOM had also stated that there was an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after exposure.  Therefore, given that there was no significant shift in hearing levels greater than normal measurement variability during military service, the examiner concluded that it was less likely as not that the Veteran's hearing loss was related to his military noise exposure.   

The Veteran' representative subsequently submitted a written brief in February 2014.  He challenged the rationale of the November 2013 VA examiner's opinion.  In particular, he asserted that the examiner only partially cited the IOM report.  Therefore, the Board finds that a clarifying medical opinion is needed to address the argument contained in the February 2014 brief.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the Veteran's claims file to the November 2013 VA examiner, if possible, or, if she is unavailable, to another suitably qualified VA examiner for a clarifying medical opinion as to etiology of the Veterans hearing loss.  

The examiner is requested to review all pertinent records associated with the electronic claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  He or she should also convert the December 1970 audiometric findings from ASA to ANSI-ISO to facilitate data comparison.

The examiner should specifically review the February 2014 written brief submitted by the Veteran's representative (currently contained in the Virtual VA file).  In that brief, the representative challenged the rationale of the November 2013 VA examiner's opinion and asserted that the examiner only partially cited the IOM report.  The examiner should consider these arguments and respond.  In particular, he or she should state whether these arguments or considerations provide any basis to change the prior November 2013 opinion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



